 3:19-cv-03089-MBS        Date Filed 11/20/19      Entry Number 12       Page 1 of 5




                  IN THE DISTRICT COURT OF THE UNITED STATES

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                    COLUMBIA DIVISION


Nathaniel Hallman,                   )               C/A No. 3:19-3089-MBS-KFM
                                     )
                       Petitioner,   )             REPORT OF MAGISTRATE JUDGE
                                     )
          vs.                        )
                                     )
United States Department of Justice, )
William Barr, Henry McMaster,        )
                                     )
                       Respondents. )
                                     )
              The petitioner, a non-prisoner proceeding pro se and in forma pauperis, brings

this civil action pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq., seeking to

enforce a purported arbitration agreement (doc. 1). Pursuant to the provisions of 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this magistrate judge is authorized

to review all pretrial matters in this case and submit findings and recommendations to the

district court. The petitioner’s case was entered on the docket on October 31, 2019 (doc.

1). Having reviewed the petitioner’s petition, the undersigned recommends it be dismissed.

                                       BACKGROUND

              The petitioner seeks enforcement of a purported arbitration award against the

respondents for his 21-year imprisonment in the Federal Bureau of Prisons (“BOP”), which

he claims was unconstitutional (doc. 1). As an initial matter, the court takes judicial notice

of the petitioner’s criminal proceedings in this district wherein the petitioner pleaded guilty

to being a felon in possession of a firearm, and possession with intent to distribute five

grams or more of cocaine base.1 See United States v. Hallman, Cr. No. 3:05-376-MBS-1


       1
           Phillips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (courts “may
properly take judicial notice of matters of public record.”); Colonial Penn Ins. Co. v. Coil, 887
F.2d 1236, 1239 (4th Cir. 1989) (“We note that ‘[t]he most frequent use of judicial
notice . . . is in noticing the content of court records.’”).
 3:19-cv-03089-MBS        Date Filed 11/20/19      Entry Number 12       Page 2 of 5




(D.S.C.). Here, the petitioner asserts that he has obtained a valid and binding arbitration

award from the “Sitcomm Arbitration Association” against the respondents for more than

$6 billion dollars (see generally doc. 1), but fails to provide any underlying contract signed

by the respondents agreeing to arbitrate his claims.

                                  STANDARD OF REVIEW

              The petitioner filed this action pursuant to 28 U.S.C. § 1915, the in forma

pauperis statute. This statute authorizes the District Court to dismiss a case if it is satisfied

that the action “fails to state a claim on which relief may be granted,” is “frivolous or

malicious,” or “seeks monetary relief against a respondent who is immune from such relief.”

28 U.S.C. § 1915(e)(2)(B). As a pro se litigant, the petitioner’s pleadings are accorded

liberal construction and held to a less stringent standard than formal pleadings drafted by

attorneys. See Erickson v. Pardus, 551 U.S. 89 (2007) (per curiam). The requirement of

liberal construction does not mean that the Court can ignore a clear failure in the pleading

to allege facts which set forth a claim cognizable in a federal district court. See Weller v.

Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).

                                        DISCUSSION

              As noted above, the petitioner filed the instant action pursuant to the Federal

Arbitration Act, seeking to enforce an arbitration award against the respondents. For the

reasons that follow, the instant matter is subject to summary dismissal.

Federal Arbitration Act

              The United States Arbitration Act (Pub.L. 68–401, 43 Stat. 883, enacted

February 12, 1925, codified at 9 U.S.C. § 1 et.seq.), also called the Federal Arbitration Act

or FAA, provides for judicial facilitation of private dispute resolution through arbitration. See

Southland v. Keating, 465 U.S. 1 (1984). The FAA provides for contract-based compulsory

and binding arbitration, resulting in an award entered by an arbitrator or an arbitration panel,

as opposed to a judgment entered by a court. Because the FAA is contract-based between

                                               2
 3:19-cv-03089-MBS        Date Filed 11/20/19     Entry Number 12      Page 3 of 5




the parties at issue, a unilateral arbitration in which one party has not contractually agreed

to participate in arbitration to resolve the purported claim is invalid under the FAA and

unenforceable in a court of law.

              Here, the petitioner seeks an order from the court enforcing an arbitration

document that purports to award the petitioner a sum of $6,132,000,000.00 dollars from the

respondents for 21 years that the petitioner served behind bars (docs. 1; 1-1). The

petitioner claims to have entered into a written contract with the respondents that invokes

arbitration, but fails to provide the contract to this court. Further, beyond the unsupported

recitations in the purported award that the respondents have expressly agreed to arbitrate

his constitutional claims, the petitioner has provided no proof that the respondents agreed

to or were involved in the arbitration. Moreover, review of the documentation provided by

the petitioner reveals that he seeks judicial enforcement of an arbitration award resulting

from a unilateral arbitration for which the respondents plainly did not contractually commit

to nor participate in. Accordingly, the purported award is unenforceable, and the petitioner’s

case is subject to dismissal.2

                                   RECOMMENDATION

              The undersigned is of the opinion that the petitioner cannot cure the defects

identified above by amending his petition/motion. See Goode v. Cent. Va. Legal Aid Soc’y,

807 F.3d 619, 623 (4th Cir. 2015). As noted in more detail above—in addition to being

frivolous, the instant action seeks enforcement of an unenforceable (sham) arbitration



       2
         To the extent the petitioner seeks damages, arguing that his rights were violated
by his 21 year criminal sentence, his claim would be barred by Heck v. Humphrey, 512 U.S.
477 (1994). In Heck, the United States Supreme Court held that in order to recover
damages for imprisonment in violation of the Constitution, the imprisonment must first be
successfully challenged. Id. This is known as the “favorable termination” requirement. See
Wilson v. Johnson, 535 F.3d 262, 263 (4th Cir. 2008). Here, the petitioner’s convictions
have not been overturned or invalidated, as confirmed in an order entered on November
27, 2018, denying the petitioner’s motion to vacate pursuant to § 2255. United States v.
Hallman, Cr. No. 3:05-376-MBS-1, at doc. 216. As such, the petitioner’s claims would also
be barred by Heck.

                                              3
 3:19-cv-03089-MBS      Date Filed 11/20/19    Entry Number 12     Page 4 of 5




award as well as seeks damages that are barred by Heck. Thus, the undersigned

recommends that the court decline to automatically give the petitioner leave to amend his

petition. Accordingly, based upon the foregoing, the Court recommends that the District

Court dismiss this action without prejudice and without issuance and service of process.

The petitioner’s attention is directed to the important notice on the next page.

             IT IS SO RECOMMENDED.

                                                      s/Kevin F. McDonald
                                                      United States Magistrate Judge

November 20, 2019
Greenville, South Carolina




                                           4
 3:19-cv-03089-MBS       Date Filed 11/20/19      Entry Number 12     Page 5 of 5




         Notice of Right to File Objections to Report and Recommendation

               The parties are advised that they may file specific written objections to this
Report and Recommendation with the District Judge. Objections must specifically
identify the portions of the Report and Recommendation to which objections are made
and the basis for such objections. “[I]n the absence of a timely filed objection, a district
court need not conduct a de novo review, but instead must only satisfy itself that there is
no clear error on the face of the record in order to accept the recommendation.”
Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R.
Civ. P. 72 advisory committees note).

              Specific written objections must be filed within fourteen (14) days of the
date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil
Procedure 5 may be accomplished by mailing objections to:

                                 Robin L. Blume, Clerk
                              United States District Court
                         300 East Washington Street, Room 239
                            Greenville, South Carolina 29601

             Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment of the
District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v.
Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States
v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                              5
